          Case 1:19-cv-00039-TNM Document 18 Filed 10/15/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
                                          )
EARTH ISLAND INSTITUTE,                   )
                                          )
            Plaintiff,                    )
                                          )
            v.                            )    Civ. A. No. 19-0039(TNM)
                                          )
UNITED STATES DEPARTMENT                  )
OF THE INTERIOR,                          )
                                          )
            Defendant.                    )
                                          )
__________________________________________)


                              EIGHTH JOINT STATUS REPORT
       Pursuant to the Court’s, May 16, 2019, Minute Order, the Parties respectfully submit this

Eighth Joint Status Report.

       This action arises under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, and

involves a FOIA request submitted by Earth Island Institute (“EII”) on March 14, 2018, to the U.S.

Department of the Interior (“DOI”) Office of the Secretary seeking records related to the

development process for the 2019-2024 National Outer Continental Shelf (“OCS”) Oil and Gas

Leasing Program. In particular, EII requested any records containing (a) information related to the

twenty-three National OCS Program Public Meetings held between January and March 2018, and

(b) information related to any other meetings regarding the 2019-2024 National OCS Oil and Gas

Leasing Draft Proposed Program between third parties and any individuals in the Office of the

Secretary. DOI assigned EII’s request tracking number OS-2018-00865.

       On March 11, 2019, in accordance with the Court’s February 12, 2019, Minute Order, the

Parties filed their First Joint Status Report. In that report, the Parties stated that DOI had completed
            Case 1:19-cv-00039-TNM Document 18 Filed 10/15/19 Page 2 of 4



a search and had not located any documents responsive to EII’s FOIA request. The Parties also

informed the Court that DOI provided EII with some information about the locations searched and

the names of the identified custodians.

          On April 12, 2019, in accordance with the Court’s March 13, 2019, Minute Order, the

Parties filed their Second Joint Status Report. In that report, the Parties informed the Court that

DOI had agreed to conduct a supplemental search for records responsive to EII’s FOIA request,

but that the Parties were still working to establish deadlines concerning the supplemental search.

          On April 16, 2019, the Parties filed a Supplemental Joint Status Report and informed the

Court that they had agreed to a schedule concerning the supplemental search.

          After filing the Supplemental Joint Status Report, the Parties reached an agreement about

the terms of the supplemental search. The Parties’ agreement encompasses search terms,

custodians, the types of records DOI will search, and the search cut-off date. DOI also agreed to

rolling releases of any responsive records. On April 24, 2019, DOI initiated the supplemental

search.

          On May 15, 2019, the Parties filed a Third Joint Status Report. In that report, the Parties

informed the Court that DOI anticipated making a first release of responsive records by early June

and completing the custodian searches sometime in June. The Parties also agreed that, after the

initial release of responsive records, DOI would continue to make rolling monthly releases to EII

on the 30th of every month until production was complete.

          On June 13, 2019, the Parties filed a Fourth Joint Status Report. In that report, the Parties

informed the Court that on May 31, 2019, DOI made its initial production of records from the

supplemental search in accord with the Court’s May 16, 2019, Minute Order. DOI released 46




                                                    2
         Case 1:19-cv-00039-TNM Document 18 Filed 10/15/19 Page 3 of 4



pages out of 782 pages reviewed. Eighteen of the 46 pages released to EII contained redactions

pursuant to Exemption 6 and/or Exemption 7(c) of FOIA.

       On July 15, the Parties filed a Fifth Joint Status Report. In that report, the parties informed

the Court that on June 25, 2019, DOI made a second production of records from the supplemental

search. DOI informed EII that it reviewed 1,589 pages of which 821 pages were deemed

responsive. Three of the 821 pages released contain redactions pursuant to Exemption 5 and/or

Exemption 6 of FOIA.

       On July 30, 2019, DOI made a third production of records from the supplemental search.

DOI informed EII that it reviewed 3,212 pages of which 359 pages were deemed responsive to

EII’s FOIA request. Sixty-five of the 359 pages released contain redactions pursuant to Exemption

6 and/or Exemption 7 of FOIA.

       On August 30, 2019, DOI made a fourth production. DOI informed EII that 7,662 pages

were reviewed and 219 pages were deemed to be responsive. Eight of those pages contained

redactions pursuant to Exemption 6.

       On September 30, 2019, DOI made a fifth production. DOI informed EII that 208 pages

were reviewed and 148 pages were deemed to be responsive. Twenty-three of those pages

contained redactions pursuant to FOIA Exemption 5 and/or 6.

       As required by the Court’s May 16, 2019 Minute Order, DOI will continue to make rolling

releases of responsive, non-exempted records on or before the 30th of each month, and the Parties

will file a further joint status report to update the Court on the status of the supplemental search

and records production on or before November 15, 2019.1


1
 Both Parties reserve the right to file dispositive motion(s). Nothing in this Joint Status Report
shall be construed as an admission or stipulation by Plaintiff that any action(s) by DOI described
herein constitutes full compliance with FOIA.

                                                 3
        Case 1:19-cv-00039-TNM Document 18 Filed 10/15/19 Page 4 of 4



Dated: October 15, 2019                   Respectfully submitted,

                                          /s/ Hope M. Babcock
                                          Hope M. Babcock
                                          D.C. Bar No. 14639
                                          Institute for Public Representation
                                          Georgetown University Law Center
                                          600 New Jersey Avenue, NW
                                          Washington, DC 20001
                                          (202) 662-9535
                                          hope.babcock@law.georgetown.edu

                                          Attorney for Plaintiff


                                          JESSIE K. LIU
                                          D.C. Bar No. 472845
                                          Acting United States Attorney
                                          for the District of Columbia

                                          DANIEL F. VAN HORN
                                          D.C. BAR No. 924092
                                          Chief, Civil Division

                                          /s/ Denise Clark
                                          DENISE CLARK
                                          D.C. Bar No. 479149
                                          Assistant United States Attorney
                                          U.S. Attorney’s Office
                                          555 4th Street, NW - Civil Division
                                          Washington, DC 20530
                                          (202) 252-6605
                                          Denise.clark@usdoj.gov

                                          Attorneys for Defendant




                                      4
